TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00351-CR



                                   Ben Chance White, Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
        NO. DAS-08-1656, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Ben Chance White has filed a pro se notice of appeal from his conviction

for the offense of attempted capital murder. The district court has certified that this is a plea-bargain

case, the defendant has no right of appeal, and the defendant has waived the right of appeal. See

Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed

Filed: July 16, 2010

Do Not Publish